Citation Nr: 1534373	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right upper arm disorder.

2.  Entitlement to an initial compensable rating prior to June 10, 2010 and in excess of 10 percent thereafter for degenerative joint disease of the lumbar spine, status-post spinal fusion at L4-5 with residuals.

3.  Entitlement to an initial compensable rating prior to December 23, 2009, and in excess of 50 percent thereafter for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a right arm disorder, and established service connection for a low back disorder and sleep apnea, both evaluated as noncompensably disabling, effective October 1, 2008.  The Board notes that a subsequent June 2010 rating decision assigned a 10 percent rating for the low back disorder, effective June 10, 2010, and a 50 percent rating for the sleep apnea, effective December 23, 2009.  Nevertheless, these claims remain in appellate status pursuant to the holding in AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has characterized the claims on the title page to reflect the assignment of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In addition to the three issues listed on the title page, the Veteran entered a notice of disagreement as to the issues of entitlement to an initial compensable rating for hemorrhoids and service connection for osteoarthritis of the bilateral hips, both of which were addressed in the January 2010 statement of the case.  However, he limited his March 2010 substantive appeal to only those issues included on the title page of this decision.  Therefore, the issues of entitlement to an initial compensable rating for hemorrhoids and service connection for osteoarthritis of the bilateral hips are not properly before the Board.

In connection with his August 2009 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer at the RO; however, in a November 2009 telephone call, as documented by a Report of Contact, withdrew such request.  

The record reflects that in a July 2015 written statement, the Veteran's accredited representative asserted, in part, that he was entitled to an earlier effective date for the establishment of service connection for a cervical spine disorder.  As this statement was received more than one year from the date of the April 2014 rating decision that established service connection for a cervical spine disorder and assigned an effective date of September 30, 2013, it does not constitute a timely notice of disagreement, nor does it appear any other document so qualified in the record available for the Board's review.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300. Therefore, the Veteran is advised that the only way for him to claim entitlement to an effective date prior to September 30, 2013, for the award of service connection for a cervical spine disorder is by alleging CUE, with specificity, in the June 2010 rating decision that awarded service connection for such disabilities.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); see also 38 C.F.R. § 20.1104 (2014).

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he has right upper arm radiculopathy secondary to his service-connected cervical spine disorder.

2.  For the entire appeal period, the Veteran's service-connected low back disorder has been manifested by recurrent pain and most nearly approximates a combined range of motion limited to 235 degrees or less; but does not result in forward flexion of the thoracolumbar spine of 60 degrees or less; or combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or associated neurologic impairment; or incapacitating episodes as defined by VA regulation.  

3.  For the appeal period prior to December 23, 2009, the Veteran's service-connected sleep apnea was not manifested by persistent daytime hypersomnolence or use of a breathing assistance device.

4.  For the period beginning December 23, 2009, the Veteran's service-connected sleep apnea is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor was a tracheotomy required.


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for right upper arm radiculopathy, as secondary to the service-connected cervical spine disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2014).

2.  For the entire appeal period, the criteria for the assignment of an initial rating of 10 percent, but no higher, for degenerative joint disease of the lumbar spine, status-post spinal fusion at L4-5 with residuals are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2014).

3.  The criteria for an initial compensable rating prior to December, 23, 2009, and in excess of 50 percent thereafter for sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to grant service connection for right upper arm radiculopathy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

The Board also notes that the low back and sleep apnea claims originate from the Veteran's disagreement with the assigned initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board does take note of the fact that the Veteran submitted a signed acknowledgment of notification in August 2008, to include being apprised of the information and evidence used by VA to determine disability rating(s) and effective date(s).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied for the low back and sleep apnea claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding treatment records which document symptoms of these disabilities that are not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations which evaluated these disabilities in October 2008, June 2010, and December 2012.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Although the Veteran has criticized the adequacy of the October 2008 examination regarding the evaluation of his low back disorder, no such inadequacies are demonstrated for the sleep apnea on that examination; or for either disability on the subsequent VA examinations.  The Board also observes that the findings on these examinations are consistent with the treatment records, and the Veteran has not indicated either disability has increased in severity since the most recent examination.  As such, except for the October 2008 VA examination findings as to the low back disorder, the Board finds these examinations are adequate for resolution of this case.    

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  General Principles

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The Board observes that the Veteran was awarded service connection for cervical degenerative arthritis with an evaluation of 10 percent, effective September 30, 2013, in an April 2014 rating decision.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine that any associated neurologic impairment is to be evaluated separately under the appropriate Diagnostic Code, to include but not limited to bowel or bladder impairment.  38 C.F.R. § 4.71a.

In this case, the record reflects the Veteran has complained of right upper arm impairment, which he has contended is the result of his cervical spine disorder.  In a November 2008 addendum to an October 2008 VA general medical examination, it was noted, in part, that there was normal NCV/EMG of the right upper arm, but there was evidence suggestive of a right cervical nerve root lesion.  Subsequent private treatment records dated in April 2009 reflect the Veteran's right upper arm impairment was due to C6 radiculopathy from his cervical spine disorder.  Following a May 2009 MRI, a neurosurgeon noted that the Veteran had chronic right C5 radiculopathy.  Furthermore, most recently at the Veteran's March 2014 VA examination for his cervical spine disorder, the examiner indicated that the Veteran had mild right upper extremity radiculopathy.  

As noted above, service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  Further, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine that any associated neurologic impairment is to be evaluated separately under the appropriate Diagnostic Code, to include but not limited to bowel or bladder impairment.  38 C.F.R. § 4.71a.

Therefore, based on the foregoing, the Board finds that resolves all doubt in the Veteran's favor and finds that he has right upper arm radiculopathy secondary to his service-connected cervical spine disorder.  Consequently, service connection is warranted for this disability.

B.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Analysis - Low Back Disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran has been assigned an initial noncompensable rating prior to June 10, 2010 and a 10 percent rating thereafter for degenerative joint disease of the lumbar spine, status-post spinal fusion at L4-5 with residuals.  He contends that his back disability is more severe than the currently assigned ratings and argues that, as such, he is entitled to higher initial ratings.

Initially, the Board notes that the Veteran has consistently reported recurrent low back pain during the pendency of his claim.  For example, he reported a dull ache at the October 2008 VA examination, 2-3/10, but with some increase during weather changes 5-6/10.  He also reported aching, stiffness, and mild to moderate pain on the June 2010 VA examination.  Finally, he reported intermittent pain at the December 2012 VA examination, and with outdoor activities if he did strenuous work the next day he felt it.  The Board acknowledges that the October 2008 VA examination showed normal and asymptomatic range of motion, with flexion to 90 degrees and no change with repetitive testing.  However, the Veteran has criticized the adequacy of the range of motion testing conducted on this examination, particularly in regard to his complaints of pain on motion.  Moreover, range of motion testing on the subsequent VA examinations reflect combined range of motion of less than 235 degrees.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds that prior to June 10, 2010, the record reflects the Veteran's service-connected low back disorder more nearly approximated than not the criteria of combined range of motion limited to 235 degrees or less.  Therefore, he is entitled to an initial rating of 10 percent for this period.

However, the Board further finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected low back disorder at any time during the pendency of this case, even when taking into account his complaints of pain.  For example, the record does not reflect the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine of 60 degrees or less; or combined range of motion of the thoracolumbar spine of 120 degrees or less.  As already stated, the October 2008 VA examination showed normal and asymptomatic range of motion.  Although the Veteran has criticized the adequacy of range of motion testing on this examination, it is clear there are no findings therein which indicates limitation of motion to the extent necessary for a rating in excess of 10 percent.  In addition, he has not challenged the findings of the subsequent VA examinations, and they also do not show limitation to the extent necessary for a rating in excess of 10 percent.  The June 2010 VA examination showed forward flexion to 90 degrees; extension to 30 degrees; left and right lateral flexion, as well as left and right rotation, all to 25 degrees; for a combined motion of 220 degrees.  The December 2012 VA examination showed forward flexion to 80 degrees, with pain at 75 degrees; extension to 25 degrees, with pain at 20 degrees; right and left lateral flexion to 20 degrees, with pain at 20 degrees; right lateral rotation to 30 degrees, with no evidence of pain; and left lateral rotation to 20 degrees, with pain at 20 degrees.  After repetitive testing he had extension limited to 20 degrees, with no other changes.  Thus, he had combined motion to 190 degrees after repetitive testing.  Nothing in the other evidence of record, to include treatment records, reflect he has had limitation of motion to the extent necessary for a rating in excess of 10 percent to include during flare-ups of pain.

The Board also observes that the competent and credible evidence of record does not reflect the Veteran's service-connected low back disorder has been manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the October 2008 VA examination found no spasm and no guarding.  The June 2010 VA examination did not show any evidence of muscle spasm; and found that his gait, posture, and spinal curvature were all normal.  The December 2012 VA examination also found the Veteran had no muscle spasm or guarding.  None of the other evidence of record, to include treatment records, reflects such impairment either.

In addition, the Board reiterates that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine that any associated neurologic impairment is to be evaluated separately under the appropriate Diagnostic Code, to include but not limited to bowel or bladder impairment.  However, in this case there is no evidence of associated neurologic impairment of the low back disorder to include the VA examinations and other treatment records on file.  In fact, the December 2012 VA examination explicitly found the Veteran had no radiculopathy due to the service-connected low back disorder, or other evidence of neurologic impairment.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected low back disorder under the General Rating Formula for Diseases and Injuries of the Spine, even when taking into account his complaints of pain.

The Board acknowledges that the service-connected low back disorder includes intervertebral disc syndrome, and that it considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in the adjudication of this claim.  The Board finds, however, that the record does not reflect the Veteran has had incapacitating episodes as defined by VA regulation during the pendency of this case.  In fact, the June 2010 VA examination explicitly found he did not have incapacitating episodes, and no such impairment was indicated by the December 2012 VA examination.  Nothing in the other evidence of record reflects he has had period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Therefore, he is not entitled to a rating in excess of 10 percent under this Formula either.

Analysis - Sleep Apnea

The Veteran has been assigned an initial noncompensable rating prior to December 23, 2009, and a 50 percent thereafter for sleep apnea.  He contends that his sleep apnea is more severe than the currently assigned ratings and argues that, as such, he is entitled to higher initial ratings.

Sleep apnea syndromes are evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under this Code, a noncompensable (zero percent) rating is assigned when sleep apnea is asymptomatic but with documented sleep disorder breathing.  A 30 percent disability rating requires persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine; and the highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheotomy is required.  

In this case the Board finds that, prior to December 23, 2009, the record does not reflect the Veteran's service-connected sleep apnea was manifested by persistent daytime hypersomnolence or use of a breathing assistance device.  For example, the October 2008 VA general medical examination noted he had a history of sleep apnea, but no current symptoms or treatment was noted at that time.  Although it was noted that a formal sleep study would be ordered and a subsequent November 2008 sleep study did reveal evidence of mild obstructive sleep apnea; there was no evidence of persistent daytime hypersomnolence.  The Board acknowledges that a CPAP trial was recommended, but the Veteran's own statements and private treatment records from December 23, 2009, reflect he did not actually undergo such a trial or receive such treatment until that date.  Nothing in the other evidence of record for this period otherwise indicates evidence of persistent daytime hypersomnolence or use of a breathing assistance device for his sleep apnea.  In fact, the December 2012 VA examination explicitly found there was still no evidence of persistent daytime hypersomnolence.  Therefore, the Board must find that the Veteran does not meet or nearly approximate the criteria for a compensable rating for this period.

The Board further finds that, for the period from December 23, 2009, the record does not reflect the Veteran's service-connected sleep apnea was manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor was a tracheotomy required.  No such impairment is indicated by the treatment records on file.  The June 2010 VA examination found there was no evidence of pulmonary hypertension, cor pulmonale, or respiratory failure.  The December 2012 VA examination found there was no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, nor that a tracheotomy has been required.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent for his service-connected sleep apnea since December 23, 2009.

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected low back disorder and sleep apnea.  As discussed above, the Veteran's low back disorder is primarily manifested by pain and resulting functional impairment.  Pursuant to the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, such impairment must be taken into account when determining the appropriate schedular rating.  Therefore, to find that an extra-schedular rating was warranted on such a basis would be appear to be in violation of the prohibition against pyramiding.  As for the sleep apnea, it appears from the record that such impairment has been adequately addressed by his use of the CPAP, and such treatment is explicitly included in the schedular criteria.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, there is no evidence, nor does it appear the Veteran contends, he is unemployable due solely to his service-connected low back disorder and/or sleep apnea.  Therefore, no further discussion of entitlement to a TDIU appears warranted based upon the facts of this case.

In denying the Veteran's claims for an initial rating in excess of 10 percent for his back disability and an initial compensable rating prior to December 23, 2009, and in excess of 50 percent thereafter for sleep apnea, the Board finds that the preponderance of the evidence such claims.  Therefore, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for radiculopathy of the right upper arm is granted.

For the entire appeal period, an initial 10 percent rating, but no higher, for degenerative joint disease of the lumbar spine, status-post spinal fusion at L4-5 with residuals is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating prior to December 23, 2009, and in excess of 50 percent thereafter for sleep apnea is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


